Citation Nr: 1047350	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
secondary to service-connected left ear hearing loss.

2.  Entitlement to service connection for ulcer disease, 
secondary to low back disability.

3.  Entitlement to an increased rating for an adjustment disorder 
with mixed anxiety and depressed mood, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Judith A. Veres, Accredited 
Claims Agent


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1983.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from November 2007 and October 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  Jurisdiction of the Veteran's claims 
file has been returned to the RO in Sioux Falls, South Dakota.

The Veteran appeared before the undersigned Veterans Law Judge in 
April 2009 and delivered sworn testimony via video conference 
hearing in St. Paul, Minnesota.

An October 14, 2009 Board decision denied entitlement to service 
connection for low back disability, secondary to service-
connected left ear hearing loss, and also denied entitlement to 
service connection for ulcer disease, secondary to low back 
disability.  The Veteran thereafter appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) which, 
upon the Appellant's May 2010 Response to Appellee's February 
2010 Motion to Remand requesting that the Court vacate the 
Board's decision and remand the case for readjudication in 
compliance with directives specified, promulgated an Order on May 
11, 2010 that granted the Appellee's unopposed motion.

An October 2009 rating decision denied entitlement to an 
increased rating for an adjustment disorder with mixed anxiety 
and depressed mood.

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, 
TDIU consideration is not warranted, as the information 
associated with the claims file indicates that the Veteran is 
employed as a truck driver.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for low back disability, 
secondary to service-connected left ear hearing loss, and also 
seeks service connection for ulcer disease, secondary to low back 
disability.  The February 2010 Appellee's Motion to Remand noted 
(page 3) that the Board, on page 8 of its October 14, 2009 
decision, had found that the Veteran offered credible testimony 
[apparently referencing the Veteran's April 2009 Board hearing 
testimony regarding a June 1997 truck accident, pages 3-5, April 
2009 Board hearing transcript] that the Veteran "did not hear 
the second semi truck park beside him, and that its air brakes 
startled him and caused him to fall."  The February 2010 
Appellee's Motion to Remand observed (page 4) as follows:

In light of [the Veteran's] service-
connected hearing loss, the current back 
disorder, and the Board's conclusion that 
[the Veteran] was credible as to the story 
regarding his fall, remand is required for 
VA to afford [the Veteran] an examination 
and obtain an opinion as to [the Veteran's] 
claim for service connection for a low back 
disorder, as secondary to the service-
connected left ear hearing loss pursuant to 
38 U.S.C. § 5103A(d).

The February 2010 Appellee's Motion to Remand also stated (page 
4) that the issue of service connection for ulcer disease, 
secondary to low back disability, should "be remanded and 
readjudicated together with the back disorder claim."

As for the issue of entitlement to an increased rating for an 
adjustment disorder with mixed anxiety and depressed mood, the 
Board's computerized appeals tracking system (VACOLS) indicates 
that following receipt of the Veteran's notice of disagreement, a 
statement of the case was issued, and a substantive appeal as to 
that issue was received.  While the issue has been certified to 
the Board, the Board observes that the statement of the case and 
subsequent documents pertaining to the adjustment disorder 
increased rating claim are not associated with the claims file 
presently before the Board.  The AOJ should obtain any and all 
documents pertaining to the adjustment disorder increased rating 
claim and associate them with the claims file.

In September 2010 the Board received evidence pertinent to the 
issue of service connection for low back disability secondary to 
service-connected left ear hearing loss.  The Veteran requested 
AOJ review of the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA spine examination.  The examiner should 
be provided the Veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has residual disability of 
a low back injury proximately due to, or 
aggravated by, service-connected left ear 
hearing loss disability, or whether it is 
at least as likely as not that the Veteran 
has a low back disability directly related 
to service.  The opinions should be based 
on review of all the evidence, including 
the Veteran's credible April 2009 Board 
hearing testimony of having fallen and 
injured his low back due to being startled 
by the sound of a truck, the presence of 
which he had not previously seen or heard.  
Rationale should be included for all 
opinions provided.

2.  The AOJ should then readjudicate the 
issue of entitlement to service connection 
for a low back disability, secondary to 
service-connected left ear hearing loss.  
If the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and the representative should 
be afforded the appropriate period to 
respond.  

3.  Thereafter, if service connection has 
been established for a low back disability, 
the Veteran should be afforded a VA 
examination to determine whether the 
Veteran has an ulcer disability secondary 
to service-connected low back disability, 
to include treatment thereof.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran has 
an ulcer disability that is proximately due 
to, or aggravated by, service-connected low 
back disability (to include as due to the 
medication used to treat the Veteran's low 
back disability), or whether it is at least 
as likely as not that the Veteran has an 
ulcer disability that is directly related 
to service.  Rationale should be included 
for all opinions provided.

4.  The AOJ should then readjudicate the 
issue of service connection for ulcer 
disease, secondary to low back disability.  
If the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

5.  Any and all records pertaining to the 
issue of entitlement to an increased rating 
for an adjustment disorder with mixed 
anxiety and depressed mood, currently rated 
as 30 percent disabling, should be 
associated with the claims file.  Such 
documents should include a December 21, 
2009 notice of disagreement, June 8, 2010 
statement of the case, a July 2, 2010 
substantive appeal, and October 5, 2010 
notice of certification of the appeal to 
the Board.  After reviewing all the 
evidence of record, the AOJ should consider 
whether a supplemental statement of the 
case as to the issue of entitlement to an 
increased rating for an adjustment disorder 
with mixed anxiety and depressed mood, 
currently rated as 30 percent disabling, 
should be issued.  If the AOJ decides to 
issue a supplemental statement of the case 
as to the adjustment disorder increased 
rating issue, and the benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
afforded the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



